            Case 1:21-cr-00119-AJN Document 6 Filed 03/04/21 Page 1 of 3




                                                                                               3/4/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
United States of America,                                              :
                                                                       :
                  -v-                                                  :   21-cr-119 (AJN)
                                                                       :
Hasanae Kirby,                                                         :       ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        The arraignment and initial conference for Defendant Hasanae Kirby is hereby RE-

SCHEDULED to occur as a videoconference via the CourtCall platform on March 10, 2021 at 3

p.m. As requested, defense counsel will be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the proceeding begins.

        To optimize the quality of the video feed, the Court, the Defendant, counsel for the

Defendant, and counsel for the Government will appear by video for the proceeding; all others

will participate by telephone. Due to the limited capacity of the CourtCall system, only one

counsel per party may participate.

         Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference.

        To optimize use of the CourtCall technology, all those participating by video should:
           Case 1:21-cr-00119-AJN Document 6 Filed 03/04/21 Page 2 of 3




           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

           4. Use headphones or a headset to improve audio quality.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 9196964#. (Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.) In that event, and in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan,

counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the


                                                  2
           Case 1:21-cr-00119-AJN Document 6 Filed 03/04/21 Page 3 of 3




               new participant and confirm that the court reporter has not been dropped from the
               call.

       If possible, defense counsel shall discuss the Waiver of Right to be Present at Criminal

Proceeding (attached to Dkt. No. 5) with the Defendant and return the completed form at least

48 hours prior to the proceeding. Defense counsel my sign on the Defendant’s behalf if

authorized by the Defendant to do so.

       Finally, as provided in the Court’s Individual Practices in Criminal Cases, prior to the

initial conference, counsel shall confer and be prepared to propose to the Court a trial date and a

schedule for any pretrial motions. If possible, counsel shall submit a letter to the Court

proposing potential trial dates and a schedule for pretrial motions at least 24 hours prior to the

proceeding.

       SO ORDERED.

 Dated: March 4, 2021                              __________________________________
      New York, New York                                    ALISON J. NATHAN
                                                          United States District Judge




                                                  3
